PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Boutin et al.
Application No. 16/614,781
Filed: 18 Nov 2019
For Improved Liner Top Test Tool

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition received on April 14, 2022, seeking to change the applicant.  This submission is being treated as a petition pursuant to 37 C.F.R. § 1.183 and a renewed petition pursuant to 37 C.F.R. §§ 1.46(b)(2) and  1.137(a).

The petition pursuant to 37 C.F.R. § 1.183 is GRANTED.

The renewed petition pursuant to 37 C.F.R. § 1.46(b)(2) is GRANTED.

The renewed petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

Regarding the petition pursuant to 37 C.F.R. § 1.183:

This application was filed on November 18, 2019.  An Application Data Sheet (ADS) was included on initial deposit, listing Wellbore Specialties, LLC and joint inventor Joshua Cormier as the two joint inventors.

With this petition, Petitioner seeks to remove the designated applicant.  Petitioner explains Mr. Cormier did not execute an assignment and is unwilling to execute a declaration.  See 37 C.F.R. § 1.42(a).     

37 C.F.R. § 1.46(c)(2) sets forth, in toto:

Change in the applicant. Any request to change the applicant under this section after an original applicant has been specified must include an application data sheet under §1.76 specifying the applicant in the applicant information section (§1.76(b)(7)) in accordance with §1.76(c)(2) and comply with §§3.71 and 3.73 of this title.

37 C.F.R. § 1.46(c)(2) requires the establishment of the right of the assignee to take action in order to change the applicant after an original applicant has been specified.  See also MPEP 
§ 605.01, subsection II, entitled CHANGE OF APPLICANT which sets forth, in pertinent part: 

Any request to change the applicant must include an application data sheet under 37 CFR 1.76 specifying the applicant in the applicant information section in accordance with 37 CFR 1.76(c)(2) and must comply with 37 CFR 3.71 and 3.73. See 37 CFR 1.46(c)(2).

While Petitioner is in a position to submit both a corrected/updated ADS and a request pursuant to 37 C.F.R. 
§ 1.46(c)(2), he is not in a position to comply with 37 C.F.R. §§ 3.71 and 3.73.  In order to have the applicant changed to list the joint inventors as the applicants, this portion of 37 C.F.R. § 1.46(c)(2) must be waived.

With this petition, Petitioner has submitted the $420 petition fee and a corrected/updated ADS which removes Wellbore Specialties, LLC as the designated applicant.

37 C.F.R. § 1.46(c)(2) is hereby waived, to the extent that compliance with 37 C.F.R. §§ 3.71 and 3.73 will not be required to change the applicant under this section after an original applicant has been specified.

Regarding the renewed petition pursuant to 37 C.F.R. 
§ 1.46(b)(2):

The concurrent receipt of a properly marked corrected/updated ADS is acknowledged.  The renewed petition pursuant to 37 C.F.R. § 1.46(b)(2) is granted.  

Office records have been updated to reflect the four joint inventors as the applicants.  A corrected filing receipt has been included with this decision.

Regarding the renewed petition pursuant to 37 C.F.R. § 1.137(a):

This application was initially deposited on November 18, 2019, listing the inventors as Jacob Boutin, Eric Marchand, Wilbert Dean, and Joshua Cormier.  The applicants were listed as assignee Wellbore Specialties, LLC and joint inventor Joshua Cormier. 

Both a notice of allowability and a notice of allowance and fee(s) due were mailed on September 10, 2020.  

The issue fee and executed declarations for Jacob Boutin, Eric Marchand, and Wilbert Dean were received on December 2, 2020.  An executed declaration was not received for Joshua Cormier: instead, an improperly executed substitute statement was received.

Accordingly, the above-identified application became abandoned on December 3, 2020, the day after the payment of the issue fee. See 35 U.S.C. § 115(f).  See also MPEP §§ 602.01(a) and 602.03.  

A Notice of Abandonment was mailed on December 8, 2020.

Original petitions pursuant to 37 C.F.R. §§ 1.46(b)(2) and 1.137(a) were filed on January 14, 2021, supplemented on April 20, 2021, and dismissed via the mailing of a single decision on April 30, 2021 which acknowledged the receipt of the petition fee and the required statement of unintentional delay.

Renewed petitions pursuant to 37 C.F.R. §§ 1.46(b)(2) and 1.137(a) were filed on June 30, 2021 and dismissed via the mailing of a single decision on July 19, 2021.

Renewed petitions pursuant to 37 C.F.R. §§ 1.46(b)(2) and 1.137(a) were filed on September 19, 2021 and dismissed via the mailing of a single decision on February 15, 2022.

With this renewed petition pursuant to 37 C.F.R. § and 1.137(a), substitute statements for the non-signing joint inventor Joshua Cormier that have been signed by each of the other joint inventors have been received.  

The compliant substitute statements for joint inventor Joshua Cormier received on April 14, 2022 serves as the required reply.

To date, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.   

This Office of Patent Publication will be made aware of this decision, so this application can be processed into a patent.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions

Encl.  Corrected Filing Receipt